Citation Nr: 0903703	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-39 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is not shown to be 
etiologically related to active service.  

2.  The veteran's tinnitus is not shown to be etiologically 
related to active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred or aggravated therein. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 4.87 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an October 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

A December 2006 letter provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There 
is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's service treatment records, VA and private 
treatment records, Social Security Administration (SSA) 
medical records, and a VA audiological examination report 
have been associated with the claims file.  VA has provided 
the veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The record is complete 
and the case is ready for review.



B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  Under 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  Thus, the provisions of 38 U.S.C.A. § 1154(b) do 
not allow a combat veteran to establish service connection 
with lay testimony alone.  Rather, the statute relaxes the 
evidentiary requirements for determining what happened during 
service and is used only to provide a factual basis for a 
determination that a particular disease or injury was 
incurred or aggravated in service, not to link the service 
problem etiologically to a current disability.  Gregory v. 
Brown, 8 Vet. App. 563, 567 (1996).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The RO has essentially conceded the veteran's exposure to 
combat in service.  See December 2004 VA examination report; 
November 2005 rating decision.  Exposure to loud noise is 
consistent with the circumstances, conditions, or hardships 
of combat.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2008).  As such, the Board finds that exposure to 
acoustic trauma in service is consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a) (West 
2002).  However, 38 U.S.C.A. § 1154 does not alter the 
fundamental requirements of a diagnosis, and a medical nexus 
to service.  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

Turning to the pertinent evidence in this case, service 
treatment records contain no complaints or diagnoses relating 
to hearing loss or tinnitus.  Audiological evaluations, 
completed at the time of the veteran's October 1966 
enlistment and June 1969 separation, reflect normal hearing.

The Board notes that prior to November 1967, audiometric 
results in service department records were reported in 
standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left in each column and 
are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

On the October 1966 enlistment audiological evaluation, 
puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
5 (15)
NR
0 (5)
LEFT
0 (15)
5 (15)
10 (20)
NR
10 (15)

On the June 1969 separation audiological evaluation, puretone 
thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NR
20
LEFT
0
0
5
NR
15

The veteran claims that he has bilateral hearing loss and 
tinnitus due to exposure to artillery noise during his 
service in Vietnam.  VA and private treatment records dated 
from 1996 to 2005 do not reflect treatment for a current 
hearing loss disability.  VA treatment records dated in 2005 
note, in the veteran's medical history, a diagnosis of 
hearing loss.  

The earliest post-service medical evidence of hearing loss or 
tinnitus is a December 2004 VA audiological examination.  The 
veteran reported noticing bilateral hearing sensitivity 10 to 
15 years prior.  He also reported having tinnitus, described 
as bilateral, constant ringing and hissing.  He noted that 
tinnitus also began 10 to 15 years prior.  The examiner noted 
that the veteran served in Army artillery from July 1967 to 
August 1969.  The veteran reported exposure to noise from 
artillery fire and gun rounds without the use of hearing 
protection.  The veteran also noted a history of occupational 
noise exposure in a steel mill for 37 years with the use of 
hearing protection.  He denied any history of recreational 
noise exposure. 



On authorized VA audiological evaluation in December 2004, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
60
55
LEFT
25
25
40
75
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  The 
veteran was diagnosed with sensorineural hearing loss.  
Tempanograms suggested essentially normal middle ear function 
bilaterally.  The examiner opined, due to the lack of 
evidence in the claims file, including normal induction and 
separation audiograms, and the lack of proximity between the 
dates of service and the onset of hearing loss and tinnitus, 
and the date of the VA audiological evaluation, that the 
veteran's hearing complaints were not at least as likely as 
not related to his military service.  

The December 2004 VA audiological evaluation clearly shows 
that the veteran has current bilateral hearing loss which 
amounts to a disability for VA purposes under 38 C.F.R. § 
3.385.  However, bilateral hearing loss and tinnitus are not 
shown to have been incurred in service.

The veteran has reported having noise exposure in service.  
He also reported having hearing difficulties beginning 10 to 
15 years prior to the time of the December 2004 VA 
examination.  The veteran is certainly capable of providing 
such lay observations.  Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994) (lay evidence is competent to establish features 
or symptoms of injury or illness).  As a layperson, he is 
not, however, competent to say he had a diagnosed hearing 
loss or tinnitus during service.  Although the veteran's 
representative reported, in a December 2008 statement, that 
service treatment records reflect a decrease in hearing; a 
review of his audiograms based on the ISO-ANSI standards show 
that hearing levels had not decreased from the time of his 
entrance to his separation from service.  The veteran's 
separation examination reflects normal hearing at the time of 
his discharge.  There was no mention of tinnitus.  
Sensorineural hearing loss did not manifest within one year 
of separation from service.  

The earliest medical evidence of a hearing loss disability 
and tinnitus was in December 2004.  The veteran reported 
noticing hearing loss 10 to 15 years prior at the time of the 
December 2004 VA examination; this was at least 20 years 
after his separation from service.  No nexus has been 
established between the veteran's current hearing loss and 
tinnitus and noise exposure in service.  A VA audiologist 
clearly opined that the veteran's complaints of hearing loss 
and tinnitus are not at least as likely as not related to his 
military service.  According to the United States Court of 
Appeals for Veterans Claims (Court), "the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches."  Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the 
Board.  Id.  The Board finds that the December 2004 VA 
opinion provides the most probative evidence with respect to 
the etiology of the veteran's hearing loss and tinnitus in 
this case.  The opinion was based on a review of findings in 
service audiograms, as well as an absence of in-service 
hearing complaints, as well as an interview and examination 
of the veteran.  The medical evidence reviewed and discussed 
by the examiner was factually accurate.  Based on all the 
evidence and on his expertise, the examiner provided a fully 
articulated opinion and provided sound reasoning for his 
conclusion.  In the present case, there is simply no 
competent evidence which shows that currently diagnosed 
hearing loss and tinnitus are related to service.  In light 
of the foregoing, the Board finds that service connection for 
bilateral hearing loss and tinnitus is not warranted. 

In making this determination, the Board has considered the 
veteran's own statements in support of his claims.  However, 
competent evidence of record does not relate current 
bilateral hearing loss or tinnitus to service.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

C.  Conclusion

Although the veteran does have current diagnoses of bilateral 
hearing loss and tinnitus, medical evidence of record does 
not show that these disabilities were incurred or aggravated 
in service.  Sensorineural hearing loss did not manifest 
within a year following the veteran's separation from 
service, and no nexus has been established between the 
veteran's current disabilities and his service.  Therefore, 
the Board concludes the preponderance of the evidence is 
against finding that the veteran has bilateral hearing loss 
etiologically related to active service.  The preponderance 
of the evidence is against finding that the veteran has 
tinnitus etiologically related to active service.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


